Title: To Thomas Jefferson from the Board of War, with Reply, 14 December 1779
From: Board of War,Jefferson, Thomas
To: Board of War,Jefferson, Thomas


Williamsburg, 14 Dec. 1779. Since there is at present no commissary of prisoners, the vessel bearing a flag from New York should be committed to the care of Richard Barron, commanding officer of the state navy. If necessary, Capt. Barron will convey the ship to a place of safety on the western shore. Signed by Innes, Nelson, Barron, and Lyne. Countersigned: “In Council Decr. 15th. Approved and advised that the Flag be brought into James River. Th: Jefferson.”
